Nicholson, C. J.,
delivered the opinion of the court.
On the 3d of February, 1861, the complainants filed the transcript in this cause for writ of error, and gave bond in .$250 to cover costs and damages.
*2On the 12th of November, 1870, it being made to appear that the securities on the bond for writ of error were dead, the court ordered that the plaintiff in the writ of error give other sufficient security on or before the second Monday of the next term.
On the 5th of September, 1871, another bond, with sufficient security, was given, in the penalty of $250, to cover costs and damages.
It is now moved to dismiss the writ of error for want of a sufficient bond. The decree was based on a note or bill single, and hence, it is argued, the bond should have been in double ,the amount of the judgment, as provided in secs. 3162 and 3184 of the Code. ,
Until the act of 1859, eh. 4, the bond to be given upon suing out a writ of error, whether supersedeas issued or not, was the same as in cases of appeal .in error. But since that act, which is see. 3178 a in the Code, if no supersedeas issues, but only a writ of error, the bond is for costs alone.
The writ of error in the present case issued on the 23d of February, 1861, subsequent to the act of 1859, and therefore is a sufficient bond.
The motion is disallowed.